Citation Nr: 1207626	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  10-08 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability evaluation for residuals of a post-operative laparotomy ovarian cyst left salping-oophorectomy, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for depression, including as secondary to service-connected residuals of a post-operative laparotomy ovarian cyst left salping-oophorectomy.

3.  Entitlement to service connection for a stomach disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from April 1974 to December 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision of the Department of Veterans Affairs (VA) RO in St. Petersburg, Florida.

Unfortunately, still further development of the evidence is required before the Board can adjudicate the Veteran's claims.  As such, these claims are being remanded to the RO.  VA will notify her if further action is required on her part.

The issues of entitlement to service connection for a hysterectomy and removal of the right ovary, hypertension, irritable bowel syndrome (also claimed as diverticulitis and gastroesophageal reflux disease), headaches, and posttraumatic stress disorder (PTSD) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  



REMAND

The Veteran claims entitlement to service connection for depression and a stomach disorder.  She also claims entitlement to an increased disability evaluation for service-connected residuals of a post-operative laparotomy ovarian cyst left salping-oophorectomy. Additional action is necessary before the Board decides these claims.  

VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  Such assistance shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  

With regard to the Veteran's claim of entitlement to an increased disability evaluation for her service-connected residuals of a post-operative laparotomy ovarian cyst left salping-oophorectomy, the Board observes that the Veteran testified in September 2011 that she received treatment related to her service-connected residuals of a post-operative laparotomy ovarian cyst left salping-oophorectomy at the VA Medical Centers (VAMCs) in Bay Pines and Tampa, Florida.  The Veteran also testified that she sought treatment for her depression and stomach disorder at those VAMCs.   The Board acknowledges that the RO has some medical records from the VAMCs, dated at various intervals, but points out that not all treatment records, as reported by the Veteran, have been associated with her claims file.  These records may contain important medical evidence or confirmation of the Veteran's assertions.  

VA must make a "reasonable effort" to obtain these and other relevant records.  If the RO did make a reasonable effort to obtain all of the Veteran's VA medical treatment records, but they were unavailable, there is no specific indication in the file that these records do not exist or that further attempts to obtain them would be futile.  See 38 U.S.C.A. § 5103A(b) (West 2002).  As VA has a duty to request all available and relevant records from Federal agencies, including VA medical records, another search must be made for any additional VA medical records that might be available for consideration in this appeal.  See 38 C.F.R. § 3.159(c)(2), (c)(3) (2011).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992).

In addition, the Veteran contends that her service-connected residuals of a post-operative laparotomy ovarian cyst left salping-oophorectomy is worse than currently evaluated.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994), and Allday v. Brown, 7 Vet. App. 517, 526 (1995).   In this regard, it is noted that the Court in Green stated that the fulfillment of the statutory duty to assist includes conducting a thorough and contemporaneous medical examination, one that takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Board acknowledges that the Veteran was afforded a VA examination in November 2007, and that a copy of the examination report is associated with her claims file.  Nevertheless, the Veteran indicates that her residuals of a post-operative laparotomy ovarian cyst left salping-oophorectomy have continued to worsen since her most recent examination, and the Veteran testified that she would be willing to report if scheduled for an additional VA examination.  More recent objective characterizations of this condition and its associated symptomatology is required.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern).  

The Board notes that the Veteran has not yet been provided with VA examinations which addresses whether the Veteran's claimed stomach disorder and depression are related to her service.  The Veteran asserts that she first experienced a stomach disorder during her service, and that her depression is secondary to her service-connected residuals of a post-operative laparotomy ovarian cyst left salping-oophorectomy.  The Veteran further asserts that, even absent an acute event or injury during service, her service resulted in her stomach disorder and depression, and that she has had continuity of symptomatology in the years following active service.  The Board notes that the medical evidence is unclear whether the Veteran has a disability manifested by a stomach disorder, which is related causally or etiologically to her active service, and that the medical evidence of record is also unclear whether the Veteran has depression related to her service-connected residuals of a post-operative laparotomy ovarian cyst left salping-oophorectomy.  

VA adjudicators may consider only independent medical evidence to support their findings; they may not rely on their own unsubstantiated medical conclusions.  If the medical evidence of record is insufficient, VA is always free to supplement the record by seeking an advisory opinion, or ordering a medical examination to support its ultimate conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Accordingly, the Board finds that the Veteran should be afforded an additional VA examination in order to determine nature and etiology of the Veteran's claimed stomach disorder and depression, including as secondary to service-connected residuals of a post-operative laparotomy ovarian cyst left salping-oophorectomy.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

Accordingly, the case is REMANDED for the following action:

1. Obtain complete records of the Veteran's treatment at the Bay Pines and Tampa, Florida VA Medical Centers, including all hospitalization reports.  If these records are unavailable, simply do not exist, or further attempts to obtain them would be futile, document this in the claims file.  See 38 U.S.C.A. § 5103A(b).  

2.  Schedule the Veteran for an appropriate VA examination to ascertain the current severity and manifestations of her service-connected residuals of a post-operative laparotomy ovarian cyst left salping-oophorectomy.  Conduct all testing and evaluation indicated and review the results of any testing prior to completion of the examination report.  The examiner should also comment on the Veteran's current level of social and occupational impairment due to her service-connected residuals of a post-operative laparotomy ovarian cyst left salping-oophorectomy.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.  If no opinion can be rendered, an explanation should be set forth.  

The claims file should be made available to the examiner for review in connection with the examination.  The examiner should be provided a full copy of this remand.  The examiner must indicate in the examination report whether or not review of the claims folder was made.  Please also discuss the rationale of all opinions provided.  

3.  The RO should schedule the Veteran for a VA examination to determine the nature and etiology of her stomach disorder, if any, including whether it is at least as likely as not (i.e., 50 percent or greater probability) that her stomach disorder is related to her service in the military.  To assist in making this important determination, have the designated examiner review the claims file for the Veteran's pertinent medical history, including a copy of this remand, the Veteran's service medical records, and pertinent post-service medical records.  

The examiner should conduct all necessary diagnostic testing and evaluation.  The requested determination should also take into consideration the Veteran's medical, occupational, and recreational history prior to, during, and since her military service.  The medical basis of the examiner's opinion should be fully explained with reference to pertinent evidence in the record.  

4.  The RO should schedule the Veteran for a VA examination to determine the nature and etiology of her depression, if any, including whether it is at least as likely as not (i.e., 50 percent or greater probability) that her depression is related to her service in the military, including her service-connected residuals of a post-operative laparotomy ovarian cyst left salping-oophorectomy.  To assist in making this important determination, have the designated examiner review the claims file for the Veteran's pertinent medical history, including a copy of this remand, the Veteran's service medical records, and pertinent post-service medical records.  

The examiner should conduct all necessary diagnostic testing and evaluation.  The requested determination should also take into consideration the Veteran's medical, occupational, and recreational history prior to, during, and since her military service.  The medical basis of the examiner's opinion should be fully explained with reference to pertinent evidence in the record.  

4.  Following completion of the above, the RO should readjudicate the Veteran's claims, with application of all appropriate laws and regulations, and consideration of all additional information obtained since issuance of the most recent supplemental statement of the case, including any evidence obtained as a result of this remand. 

 If the claims remain denied, the appellant and his representative, if any, should be furnished a SSOC and afforded a reasonable period of time within which to respond thereto.  Thereafter, the case should be returned to the Board, as appropriate.

The purpose of this remand is to further develop the record and afford due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

